Not for Publication in West's Federal Reporter.

          United States Court of Appeals
                        For the First Circuit

No. 06-1871

                   ORLANDO COLON-JIMENEZ ET AL.,

                       Plaintiffs, Appellants,

                                      v.

                    GR MANAGEMENT CORP. ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

     [Hon. Salvador E. Casellas, Senior U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
              Selya and Stahl, Senior Circuit Judges.



     Orlando Colon-Jimenez and Lydia E. Jimenez on brief pro se.
     Ramón E. Dávila-Carlos on brief for appellees.



                              March 5, 2007
               Per Curiam.       Pro se appellants Orlando Colon-Jimenez and

his mother, Lydia E. Jimenez, timely appeal from the dismissal of

their discrimination complaint against the company and individuals

who manage the Proyecto Residencial Las Flores housing project in

Aibonito, Puerto Rico, where they have lived for over twenty years.

We affirm the entry of summary judgment for appellees essentially

for the reasons stated in the district court's decisions dated

October 13, 2005 and March 30, 2006, adding only the following.

               Appellants    claim    that     they   each   suffer   from   mental

disabilities and that they requested a transfer to a different

apartment at Las Flores as a reasonable accommodation of those

disabilities.        Appellants further claim that appellees' denial of

their transfer request constituted impermissible discrimination

against them on the basis of their disabilities in violation of the

Fair Housing Act ("FHA"), 42 U.S.C. § 3613, and section 504 of the

1974 Rehabilitation Act, 29 U.S.C. § 794.1               In order to make out a

prima       facie   case   for    failure    to   accommodate   under   the   FHA,

appellants bear the burden of establishing three things:                 that the

requested accommodation is (1) reasonable and (2) necessary to (3)

afford the handicapped person equal opportunity to use and enjoy

the housing.        Bryant Woods Inn v. Howard County, 124 F.3d 597, 603



        1
         Appellants have not appealed the dismissal without
prejudice of their supplemental claims based on Articles 1802 and
1803 of the Civil Code of Puerto Rico, 31 L.P.R.A. §§ 5141-42.

                                         -2-
(4th Cir. 1997); Schroeder v. Bertolo, 942 F. Supp. 72, 75 (D.P.R.

1996).      But before a district court can assess whether a plaintiff

has met his or her burden of establishing each of the elements of

a   prima    facie   case,    the   plaintiff   must    show   that   a   special

accommodation of a disability was, in fact, requested.                  A routine

or "mundane" request, Reed v. LePage Bakeries, Inc., 244 F.3d 254,

260 (1st Cir. 2001), such as a request to transfer to a different

apartment, does not rise to the level of a request for a reasonable

accommodation unless the plaintiff specifically explains "how the

accommodation requested is linked to some disability." Id. at 261.

              Even after indulging all inferences in appellants' favor,

our de novo review of the record shows that at the time appellants

requested a transfer to apartment #G-5, and for several months

after that request was denied, appellants repeatedly informed

appellees that they needed the transfer in order to get away from

conflicts with noisy neighbors, which they had been unable to

resolve.      Appellants claim that throughout this time, appellees

were     "well   aware"      of   their    disabilities   and    need     for   an

accommodation.       To be sure, there is evidence in the record that

indicates that appellees made changes to appellants' apartment to

make it physically more accessible for Lydia E. Jimenez, who was

then 71 years old, and that Orlando Colon-Jimenez received Social

Security      disability      insurance     benefits.     But    such     general

"awareness" does not transform appellants' request to move to a


                                          -3-
different apartment into a request for a reasonable accommodation.

It is appellants' responsibility to put appellees "on notice by

making 'a sufficiently direct and specific request for special

accommodations.'" Gill v. Franklin Pierce Law School, 899 F. Supp.

850, 855 (D.N.H. 1995) (quoting Nathanson v. Med. Coll. of Pa., 926

F.2d 1368, 1381 (3d Cir. 1991)).          Indeed, beyond asserting that

appellants needed a quiet apartment in order to protect their

mental health, it was never made clear precisely how the transfer

request    was   linked   to   or   made     necessary    by   appellants'

disabilities.

           In view of the lack of evidence on this crucial point,

the district court was correct in concluding that appellants'

transfer   request   represents     not    "even-handed   treatment,"    as

required by the FHA, but an action that would give appellants

"greater opportunity than nonhandicapped persons," Bryant Woods

Inn, 124 F.3d at 604 (citing Southeastern Cmty. Coll. v. Davis, 442

U.S. 397, 410-11 (1979)), as transfers solely because of noise are

not permitted as of right at Las Flores and, as the district court

explained, virtually any tenant would prefer a quiet apartment over

a noisy one.     Because appellants have failed to show appellees'

actions were discriminatory, their pretext claim also fails. Lewis

v. Gillette Co., 22 F.3d 22, 25 (1st Cir. 1994) (per curiam).           And,

finally, we find no evidence of retaliation against appellants.




                                    -4-
             The district court also correctly dismissed appellants'

due process claims.         Appellants assert that appellees violated

their procedural due process rights by failing to restore Orlando

Colon-Jimenez to his mother's lease, yet nowhere in the record does

it appear that Colon-Jimenez ever applied for admission to the Las

Flores project after he voluntarily terminated his lease, nor does

the record contain any facts indicating that appellees' admissions

process was unavailable or inadequate.              El Dia, Inc. v. Rossello,

20 F. Supp. 2d 296, 306 (D.P.R. 1998), aff'd, 165 F.3d 106 (1st

Cir. 1999).

             To the extent that appellants also claim violations of

their substantive due process rights, we observe that, "[w]here, as

here,   a   plaintiff's     substantive       due   process     claim   challenges

specific acts of a state officer, the plaintiff must show both that

the acts were so egregious as to shock the conscience and that they

deprived     him   of   a   protected    interest        in   life,   liberty,   or

property."     Pagán v. Calderón, 448 F.3d 16, 32 (1st Cir. 2006)

(citing Rivera v. Rhode Island, 402 F.3d 27, 34 (1st Cir. 2005)).

There is no "conscience-shocking" conduct in this record, and

appellants have not been deprived of housing -- they still reside

in   the    apartment   that   was   modified       to    accommodate    Lydia   E.

Jimenez's physical disabilities.

             The   district    court's    grant     of    summary     judgment   is

affirmed.


                                        -5-